Motion Granted; Order filed August 30, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00078-CV
                                   ____________

     MINAZ HASSANALI AND WESTMONT HOSPITALITY GROUP,
                           Appellants

                                         V.

MAHENDRA KAPADIA AND WESTCHASE INTERESTS, LLC, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-51498

                             ABATEMENT ORDER

      On August 10, 2022, appellants moved to abate this appeal because they
filed a motion in the trial court that could render the appeal moot. We GRANT the
motion. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 31, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.